Bloodworth, J.
1. “This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors in law alone, and therefore has no power to grant a new trial on the ground that the *421verdict is strongly contrary to the weight of evidence, if there is any evidence at all to support it.” Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875); Randall v. Bell, 12 Ga. App. 614 (77 S. E. 1132) ; Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732) ; McGarty v. Keys, 19 Ga. App. 494 (91 S. E. 875).
Decided December 13, 1917.
Trover; from city court of Savannah — Judge Freeman. March 19, 1917.
H. G. Dukes, J. P. Dukes, for plaintiff in error.
■ W. B. Hewlett, B. L. Golding, contra.
2. The motion for new trial embraced the usual general grounds only. There was ample evidence to support the verdict, and the court properly refused a new trial.

Judgment affirmed.

Broyles, P. J., and Harwell, J., concur.'